Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Rejections of claims 4, 7, and 8 are withdrawn because the claims have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kram et al (US20080102006A1 published 05/11/2008; hereinafter Kram).
Regarding claim 1, Kram teaches a sample staining device (an apparatus is disclosed for contacting a liquid to a surface of a substantially flat substrate – paragraph 45) comprising: 
a staining platform (liquid application station 200 of a platen – Fig. 4A and paragraph 16) provided with a staining liquid supplying portion (robotic dispenser 204 – Fig. 4A) and a cleaning liquid supplying portion (nozzle 202 – Fig. 4A), the staining platform is provided with a liquid supplying groove 
a supporting structure located on both sides of the staining platform and configured to form a gap (substrate is supported on spacer rails 114 located on the lateral edges of the liquid application stations 104 – Fig. 1 and paragraph 41) between a slide (substantially flat substrates 16 can be a microscope slide – Fig. 1 and paragraph 31) and a surface of the staining platform; 
a slide driving mechanism (substrate transporter 1114 – Fig. 13) configured to maintain a clearance movement (“a clearance movement” is interpreted as a driving mechanism capable of moving a slide) of the slide with respect to the staining platform (substrate transporter 1114 is used to move slides from one platen to another within the system – paragraph 69); and 
a working liquid supplement groove (channel 402 – Fig. 6C) in communication with the liquid outlet (each channel 402 has an aperture 404 – Fig. 6C) is provided in front of the liquid supplying groove along the passing direction of the slide (a plurality of channels 402 positioned one in front of the other – Fig. 6C), one end of the working liquid supplement groove extends to a position where the liquid outlet of the liquid supplying groove is located (end of the channel 402 that connects to the aperture 404 – Fig. 6C), and the other end of the working liquid supplement groove extends to the edge of the supporting structure (end of the channel 402 extends to the edge of the liquid application station 400 near the spacer rails 114 – Figs 3 and 6C); the liquid outlets provided in the liquid supplying groove and the working liquid supplement groove are both located at a vicinity of a center line of the staining platform (the apertures 404 are near the centerline of the liquid application station 400 – Fig. 6C); 
wherein the staining platform is provided with an overflow groove on a periphery thereof (a capillary space between the substrate and the liquid application station – paragraph 41), and the overflow groove is configured to discharge an excessive amount of the staining liquid or the cleaning 
Regarding claim 2, Kram teaches the sample staining device according to claim 1, wherein the staining platform has a staining area (robotic dispenser 204 and liquid application station 200 – Fig.4A) and a cleaning area (nozzle 202 and liquid application station 200 – Fig.4A) along a passing direction of the slide (Kram teaches a device capable of moving a substrate is moved across liquid application stations – Figs. 5A-D and 6A-D) (“along a passing direction of the slide” is interpreted as a slides passes a staining area and cleaning area), and the staining area and the cleaning area are provided with independent working liquid output structures (nozzle 202 and robotic dispenser 204 are associated with separate liquid application stations 200 – Fig. 4A), respectively.
Regarding claim 3, Kram teaches the sample staining device according to claim 2, wherein each of the working liquid output structures (an aperture through the platen 206 – Fig. 4A) comprises a liquid outlet located on the surface of the staining platform (the aperture is on the surface of the liquid application station - Fig. 4 and Fig. 5A) and configured to supply a working liquid to the staining platform (the aperture applies a liquid to a substrate – paragraphs 48 and 50).
Regarding claim 5, Kram teaches the sample staining device according to claim 1 wherein both ends of the liquid supplying groove extend to both edges of the staining platform (channel 402 extends to both edges of the liquid application station 400 – Figs. 6A-6C).
Regarding claim 6, Kram teaches the sample staining device according to claim 1 wherein the working liquid supplement groove (channel 402 – Fig. 6C) located in the staining area is configured to output a staining liquid to the staining area, and the working liquid supplement groove located in the cleaning area (channel 402 in the liquid application station 400 – Fig. 6C) is configured to output a 
Regarding claim 9, Kram teaches the sample staining device according to claim 1, further comprising a main control module (control unit 914 – paragraph 67) configured to control an operation of the slide driving mechanism and an output of the staining liquid and the cleaning liquid (control unit 914 such as a microprocessor, microcomputer or computer, controls pumps 910 and the motion of the screw drive 904 – paragraph 67) (Pumps 910 are connected to and supply liquids to the liquid applicators – paragraph 67).
Regarding claim 10, Kram teaches the sample staining device according to claim 9, further comprising a detector configured to (a code reader – paragraph 69) detect whether the slide reaches a corresponding working area (the code reader is capable of detecting a slide – paragraph 69), the detector being communicatively coupled to the main control module (code on each slide is read by a code reader, and the instructions that are on the code, or are referenced by the code, are used to determine the treatments to be performed on a given slide on one or more of the platens – paragraph 69).
Regarding claim 11, Kram teaches the sample staining device according to claim 9, wherein the staining platform is provided with a heating assembly in a predetermined area thereon (liquid application station of a platen also can include a heater – paragraph 43), and the heating assembly is configured to heat the slide or a working liquid (can be used to raise or lower the temperature of a liquid and a sample and a substrate as well – paragraph 43).
Regarding claim 12, Kram teaches the sample staining device according to claim 1, wherein the slide driving mechanism is a threaded spindle mechanism (the substrate transporter is a pair of helical screws 904 that operate together as a screw drive to convey microscope slides – paragraph 67).
Response to Arguments
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (working liquid supplement groove)][AltContent: textbox (liquid supply groove)][AltContent: arrow][AltContent: textbox (one end with the aperture 404)][AltContent: textbox (opposite end extends to the edge of the liquid application station 400)][AltContent: connector]With regards to the applicant’s argument that Kram does not teach a working liquid supplement groove positioned near "a center line of the staining platform" and “one end extending to a position where the liquid outlet is located and the other end extending to the edge of the supporting structure” has been considered but is unpersuasive.

Kram teaches a channel 402 capable of supplying a working fluid, and the channel 402 is near the centerline of the liquid application station 400 (see Fig. 6C above). Kram also teaches that the channel 402 has an aperture 404 on one end, and the opposite end of the channel extends to the edge of the liquid application station 400. Furthermore, Kram teaches that the channel 402 (working liquid supplement groove) “is provided in front of the liquid supplying groove along the passing direction of the slide” (see Fig. 6C).
[AltContent: arrow][AltContent: textbox (Length direction of the liquid application station)]With regards to the applicant’s argument that Kram does not teach an “overflow groove configured to discharge an excessive amount of the staining liquid or the cleaning liquid and wherein the overflow  groove is disposed parallel to a length direction of the staining platform” has been considered but is unpersuasive. 
Kram teaches a capillary space 18 capable of moving an excessive amount of the staining liquid or the cleaning liquid through intersecting gaps 20a, 20b towards waste containers (paragraph 39). Furthermore, Kram teaches that the capillary space 18, formed by spacer rails 114 (paragraph 41), is parallel in the length direction of the liquid application station (see Fig. 2 above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

/T.C.S./Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797